DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 08/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 08/24/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed light emitting device comprising a lateral wall including a portion of the resin part; and a first long lateral wall includes a first part located on the first lead, and having an upper end and a lower end that is located on the upward-facing surface of the recess, and a second part located on the first lead and the second lead, and having an upper end and a lower end that is located on the upward-facing surface of the recess, in the second direction, a width of the second part at the lower end is greater than a width of the first part at the lower end.
Regarding claim 13, the applied prior art neither anticipates nor renders obvious the claimed light emitting device comprising, in a top view, a lateral wall includes a first long lateral wall and a second long lateral wall facing each other and extending in a first direction, and a first short lateral wall and a second short lateral wall facing each other and extending in a second direction orthogonal to the first direction, and a covering resin portion that covers a portion of an upper surface of the holding resin portion and at least one of a portion of an upper surface of the first lead and a portion of an upper surface of the second lead.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (WO 2020/017922 A1, see, e.g., FIG. 16) discloses a light emitting device comprising: a resin package 120, 130, 150, 210, 220 including a first lead 210 and a second lead 220, and a resin part, 130, 150, e.g., flat extended portion of 120 holding the first lead 210 and the second lead 220 (pg 17, para 1, para 5, para 8), the resin package 120, 130, 150, 210, 220 defining a recess 170 defined by a lateral wall 120 and an upward-facing surface constituting a bottom of the recess 170 (pg 17, para 5, para 8), the upward-facing surface including an upper surface of a portion of the first lead 210, an upper surface of a portion of the second lead 220, and an upper surface of a portion of the resin part 130, 150, the lateral wall 120 including a portion of the resin part e.g., flat extended portion of 120 (pg 17, para 5; pg 19, para 5); and a light emitting element 500 disposed on the first lead 210 at the upward-facing surface of the recess 170 (pg 17, para 1), a wire 600 electrically connecting the light emitting element 500 and the second lead 220 (pg 17, para 1), the resin part 130, 150, e.g., flat extended portion of 120 includes a holding resin portion 150 located between the first lead 210 and the second lead 220 at the upward-facing surface of the recess 170, and a covering resin portion 130 that covers a portion of an upper surface of the holding resin portion 150, a portion of the upper surface of the holding resin portion 150 being exposed from the covering resin portion 130, and the portion of the upper surface of the holding resin portion 150 exposed from the covering resin portion 130 being located on the same plane as the upper surface of the first lead 210 and the upper surface of the second lead 220 (pg 17, para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817